 Case 1:20-cv-00236-KD-MU Document 11 Filed 01/28/21 Page 1 of 1                       PageID #: 51



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

DEIONDRA R. BUTLER, # 281018,                    :

       Plaintiff,                                :

vs.                                              :    CIVIL ACTION 20-0236-KD-MU

ALDOC CERT TEAM, ALDOC and                       :
WARDEN CYNTHIA STEWART,

       Defendants.                               :

                                             ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issue

raised, and there having been no objections filed, the Report and Recommendation of the Magistrate

Judge made under 28 U.S.C. § 636(b)(1)(B) (doc. 9) is ADOPTED as the opinion of this Court,

with the exception of the recommendation that leave be granted to file a second amended complaint

against Defendant Warden Cynthia Stewart due to the fact that this is the first instance in which

Stewart is named as a Defendant (Id., pgs. 1, 8), which the Court declines to adopt.

       Accordingly, it is ORDERED that the claim against Defendant Alabama Department of

Corrections (ALDOC) is dismissed with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) as

frivolous, and the claim against Defendant Warden Stewart is dismissed without prejudice pursuant

28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim upon which relief can be granted. It is

further ORDERED that this action is DISMISSED in its entirety.

       DONE and ORDERED this 28th day of January 2021.



                                              s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE
